Citation Nr: 1548031	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  12-26 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date prior to May 1, 2008 for the award of a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

E. T., Ph.D.



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to May 1945.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of various rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

A review of the record in this case reveals that the Veteran passed away in January 2013.  At that time, the Veteran was awaiting the transfer of his appeal to the Board.  The Veteran's spouse requested that she be substituted as the claimant in the Veteran's appeal.  In that regard, in correspondence of May 2014, the RO determined that the Veteran's spouse met the basic eligibility requirements for substitution as the spouse of the Veteran, and she was therefore substituted as the claimant in this case.

In a decision of June 2014, which took up the issue of entitlement to an effective date prior to January 7, 2009 for the award of a total disability rating based on individual unemployability, the Board awarded an effective date of May 1, 2008, but no earlier, for that benefit.  That determination was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court) which, in a March 2015 Order, remanded the appellant's case to the Board for action consistent with a March 2015 Joint Motion for Partial Remand.  In that Joint Motion, the Court found that the Board's analysis at the time of its June 2014 decision showed a possible misunderstanding of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), to wit, that a request for a total disability rating based on individual unemployability, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities.  According to the Court, the Board's construction of the Veteran's request for a total disability rating based on individual unemployability as a separate claim, and its failure to provide analysis as to how this request related to the Veteran's service-connected hip disability, did not allow the appellant to understand the precise basis for the decision rendered, thereby frustrating judicial review, and necessitating vacatur and remand of the Board's decision.  Accordingly, the appellant's case is once more before the Board for appellate review.

Finally, good or sufficient cause having been shown, the appellant's appeal has been advanced on the Board's docket pursuant to the provisions of 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  On January 27, 2005, there were received the Veteran's claims for service connection for a left hip disability and an increased evaluation for posttraumatic stress disorder (previously characterized as an anxiety reaction).  

2.  The Veteran's claim for a total disability rating based upon individual unemployability was part of his initial claim for disability compensation received on January 27, 2005.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for an effective date of January 27, 2005, but no earlier, for the award of a total disability rating based upon individual unemployability have been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.400, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the appellant was provided an appropriate application form, or the completeness of her application.  VA notified the appellant on various occasions of the information and evidence needed to substantiate and complete her claim, to include notice of what part of that evidence was to be provided by her, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate her claim.  Currently, there is no evidence that additional records have yet to be requested, or that additional VA examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the appellant's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the appellant's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Earlier Effective Date

The appellant (the widow of the Veteran) seeks entitlement to an earlier effective date for the award of a total disability rating based upon individual unemployability.  Specifically, it is contended that the award of a total disability rating based on individual unemployability should have been made effective the date of the Veteran's initial claim for benefits, which is to say, January 27, 2005.  According to the Veteran's attorney, the Veteran had not been gainfully employed since 1989, and had met the schedular requirements for a total disability rating based on individual unemployability as of January 27, 2005.  

Pursuant to applicable law and regulation, a total disability rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of the single service-connected disability ratable at 60 percent for more, or as a result of two or more disabilities, provided at least one disability is rated at 40 percent, and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16 (2015).  A total disability rating may likewise be assigned where the schedular rating is less than total when it is found that a service-connected disability or disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).  

The effective date of an award of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is the date of receipt of claim, or the date entitlement arose, whichever is later.  The effective date of an evaluation and award of compensation is generally the day following separation from service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, which is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  

In the case at hand, on January 27, 2005, there was received the Veteran's claim for service connection for a left hip disability, as well as for an increased evaluation for service-connected posttraumatic stress disorder (formerly characterized as an anxiety reaction).  

In a VA psychiatric/mental health assessment dated in late January 2005, the Veteran indicated that he had broken his left hip in a combat parachute jump.  When questioned, the Veteran complained of recurrent intrusive distressing recollections, as well as distressing dreams, flashbacks, and physiological reactivity.  Additionally noted were problems with avoidance and increased arousal, as well as irritability, difficulty concentrating, and hypervigilance.  When questioned regarding his occupational function, the Veteran indicated that, following his discharge from service, a friend had gotten him a job at a jeweler, a job he held from 21 to 22 years.  Reportedly, the Veteran's last gainful employment was at age 65, approximately 14 years ago.  The pertinent diagnoses noted at the time were posttraumatic stress disorder, and neurosis (generalized anxiety disorder), including depressive, generalized anxiety, and possibly neurasthenic neuroses.  Noted at the time of evaluation was that the Veteran was disabled in several areas, and that he needed his wife's help with things like putting on his shoes.  According to the Veteran, he was unsure whether he would be able to live independently without his spouse.  

At the time of a VA psychiatric examination in April 2005, the Veteran indicated that, following his discharge from the military, he had worked as a "gopher" at Cartier's for 21 years.  Reportedly, following this employment, the Veteran became a musician, which is to say, a drummer in a band, following which he became an agent for musicians until the age of 65.  

When questioned, the Veteran complained of daily intrusive and distressive memories of combat.  According to the Veteran, he had been able to control his memories until the past few years.  Reportedly, the Veteran had limited interests in life, and was detached from people.  Further noted were problems with hyperarousal, with the Veteran indicating that he experienced difficulty falling asleep, as well as with an exaggerated startle response and irritability.  Additionally noted were some concentration problems.  According to the examiner, the Veteran led a quiet and reclusive life, and, in doing so, was able to keep his symptoms of posttraumatic stress disorder under some control.  However, those symptoms continued to interfere with his life and socializing with others.  According to the examiner, the quality of the Veteran's life was fair to poor, with his psychosocial functioning likewise being described as poor.  

In a rating decision of June 2005, the RO awarded a 50 percent evaluation for service-connected posttraumatic stress disorder effective from January 27, 2005, the date of receipt of the Veteran's claim.  That same decision denied entitlement to service connection for the residuals of left hip replacement.  

During the course of VA outpatient treatment in early December 2005, the Veteran indicated that, following his release from active duty, he continued to experience pain in his hip and left lower extremity.  According to the Veteran, he worked in the jewelry business for some 20 years, a job which did not require significant standing and walking.  When questioned, the Veteran indicated that he purposefully avoided jobs which required the aforementioned type of activity based on pain in his hip.  The Veteran subsequently became a drummer, a capacity in which he worked for approximately 10 years.  When further questioned, the Veteran indicated that progression of his hip discomfort made it difficult for him to carry his equipment and instruments, with the result that he discontinued active involvement as a drummer, but opened a booking agency for musicians.  Reportedly, the Veteran worked in this capacity for 20 years, and finally stopped working at age 65.  

In a decision of July 2007, the Board denied entitlement to service connection for a left hip disability.  That determination was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court), which, in a November 2007 Order, remanded the Veteran's case to the Board for action consistent with a Joint Motion dated that same month.  

At the time of a subsequent VA orthopedic examination in May 2008, the Veteran indicated that, following his discharge from military service, he required the use of a cane for many years, until he underwent a left total hip arthroplasty in 1988.  Current complaints consisted of left hip pain, as well as weakness and stiffness.  Reportedly, the Veteran utilized a walker due to the recent onset of vertigo.  However, prior to the occurrence of that problem, he had ambulated with the use of a cane.  Noted at the time of examination was that the Veteran had difficulty putting on his shoes and stockings due to restricted movement of the hip joint, and that his present level of activity was semi-sedentary.  

On physical examination, range of motion measurements showed active and passive left hip flexion from 0 to 85 degrees, with abduction to 15 degrees, and adduction to 20 degrees.  External rotation was to 18 degrees, while internal rotation was to 20 degrees.  According to the examiner, the Veteran walked in a slow, guarded manner, with an unsteadiness to his gait.  Moreover, he was unable to fully extend or completely weightbear on his left lower extremity.  

In a decision of October 2008, the Board granted entitlement to service connection for a left hip disability.  That determination was subsequently effectuated in a rating decision of December 2008, which assigned a 30 percent evaluation for the Veteran's residuals of left hip replacement effective from January 27, 2005, and a 50 percent evaluation effective from May 1, 2008 (the date of the aforementioned VA examination).  Significantly, with the award of service connection for the Veteran's residuals of left hip replacement, he met the schedular requirements for a total disability rating based on individual unemployability effective from January 27, 2005.  However, a total disability rating was not awarded at that time.  

On January 7, 2009, there was received a Notice of Disagreement with the aforementioned assignments of 30 and 50 percent evaluations for the Veteran's service-connected left hip disability.  That same correspondence raised the issue of the Veteran's potential entitlement to a total disability rating based on individual unemployability based, in large part, on his service-connected left hip disability.  

In a rating decision of November 2009, the RO awarded a 70 percent evaluation for the Veteran's service-connected residuals of left hip replacement effective from May 1, 2008, the date of the aforementioned VA examination.  

In a subsequent rating decision in May 2010, the RO awarded a 70 percent evaluation for the Veteran's service-connected posttraumatic stress disorder, as well as a total disability rating based upon individual unemployability, effective from January 7, 2009, considered at the time to be the date of receipt of the Veteran's claims.  

In a decision of February 2011, the Board granted a 70 percent evaluation for the Veteran's service-connected left hip disability effective from January 27, 2005.  That determination was subsequently effectuated in a rating decision of September 2011, which assigned a 70 percent evaluation for the Veteran's service-connected residuals of left hip replacement effective from January 27, 2005.  Significantly, as of that rating decision, the Veteran was in receipt of a combined 90 percent disability evaluation for his service-connected posttraumatic stress disorder and left hip disability, effective from January 27, 2005.  

As noted above, in a decision of June 2014, the Board granted an effective date of May 1, 2008, but no earlier, for the award of a total disability rating based upon individual unemployability.  

In a report of medical review and opinion from a private psychologist dated in July 2015, it was noted that, following a review of the Veteran's entire VA claims folder, it was her professional opinion that medical records pertaining to the Veteran's treatment pointed to the fact that he had significant symptoms from posttraumatic stress disorder, as well as his left hip, as of January 27, 2005, for the purpose of the award of a total disability rating based on individual unemployability.  According to the evaluating psychologist, based on the Veteran's education, training, and past work experience, as well as the level of difficulty he was experiencing in 2005, it was her professional opinion that it was more likely than not that the Veteran would not have been able to obtain or sustain substantial gainful work activity, and was therefore unemployable.  

As noted above, it is the appellant's contention that the award of a total disability rating based on individual unemployability should have been effective from January 27, 2005, the date of receipt of the Veteran's claim for service connection for a left hip disability, and an increased evaluation for service-connected posttraumatic stress disorder.  

In that regard, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a total disability rating based on individual unemployability is best understood as part of an initial claim for VA disability compensation based on the individual effect of the Veteran's underlying disability or disabilities, or as a particular type of claim for increased compensation.  The Court further noted that, in order to be entitled to a total disability rating based on unemployability, the Veteran must have already been found to have a disability that is service connected, that the service-connected disability (or disabilities) are ratable at certain percentages, and the service-connected disability (or disabilities) must render the Veteran unable to secure substantially gainful employment.  Consequently, depending upon the status of the Veteran's adjudicated disabilities at the time he or she presents evidence of unemployability, the issue of whether a total disability rating will be assigned on this basis is to be handled either during the determination of the initial disability rating assigned at the time the underlying disability or disabilities are found to be service connected, or, if the Veteran later asserts his disability (or disabilities) has worsened, as a claim for increased compensation.  Significantly, the Court held that a request for a total disability rating based on individual unemployability, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to the total rating is based has already been found to be service connected, as part of a claim for increased compensation.  Finally, the Court concluded that when entitlement to a total disability rating based on individual unemployability is raised during the adjudicatory process of the underlying disability, or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  

In the case at hand, the Veteran raised the issue of/submitted evidence of unemployability at the same time he appealed the initial disability rating for the residuals of left hip replacement.  Because the Veteran was challenging the initial disability rating assigned for the disability upon which he based his assertion of unemployability (i.e., he claimed he was unemployable because of his service-connected left hip disability), in this case, the determination of whether he was entitled to a total disability rating based upon individual unemployability, including the effective date for that award, was part and parcel of the determination of the initial rating for that disability.  

As noted above, the Veteran's initial claim for service connection for a left hip disability, as well as an increased evaluation for already service-connected posttraumatic stress disorder, was received on January 27, 2005.  Moreover, pertinent evidence of record is to the effect that the Veteran has been in receipt of a combined 90 percent evaluation for his service-connected left hip disability and posttraumatic stress disorder effective from that date.  Under the circumstances, and, in particular, in light of the holding in Rice, the Board is of the opinion that the Veteran's award of a total disability rating based upon individual unemployability should have been made effective January 27, 2005, the date of receipt of his initial claim.  Accordingly, the award of a total disability rating based upon individual unemployability is awarded effective that date.  


ORDER

Entitlement to an effective date of January 27, 2005, but no earlier, for the award of a total disability rating based upon individual unemployability is granted, subject to those regulations governing the award of monetary benefits.  


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


